To compel respondents to pay, or cause to be paid, to School District No. 12, in said township, such sum of money as the district may be entitled to by law from the common school fund and from the fund arising from the taxes of the township.
Denied 1845.
In November, 1842, respondents divided School District No. 4 into two districts, the new district being numbered 12. On the 1st day of December following, the organization of the new district was perfected, but on December 13, respondents made an order dissolving the new district and reannexing it to District No. 4.
The question involved was whether the respondents had power to make the'last named order.